DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11-12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2004/0127056; IDS 02/25/2019) in view of Zhang (US 2016/0238943; IDS 02/25/2019).
Kim is directed to a method of forming a micro pattern. Kim discloses a lower film 104 is deposited on a semiconductor substrate 102. (Para, 0014; Fig.1). Kim discloses the lower film 104 may be made of all materials used in a process of fabricating semiconductor devices in the wafer manufacturing process such as TiN, SiON, Si3N4, organic anti-reflection film of amorphous carbon series, an inorganic anti-reflection film, or the like. (Para, 0014). Kim also 104 may be formed using all materials used as an anti-reflection film. Kim discloses first and second photoresist films 106a and 106b are sequentially coated on the entire structure. (Para, 0015; Fig.2). Kim explains, the difference in the glass transition temperature between the first photoresist film 106a and the second photoresist film 106b is made 1C to 10C. (Para, 0015). Kim explains, a photoresist film having a glass transition temperature relatively lower than the glass transition temperature of the second photoresist film 106b is used as the first photoresist film 106a. (Para, 0015). Kim also discloses the first photoresist film 106a is formed in thickness of 0.1µm and the second photoresist film 106b is formed in thickness of 0.5µm. (Para, 0015). These disclosures and the illustrations of Figures 1-2 teach and/or suggest the limitation of claim 1 where a pattern method comprises forming a photolithography auxiliary film and a positive photoresist film in turn on a base substrate provided with a layer to be patterned, the limitation of claim 14 where a method for manufacturing an array substrate comprises forming a photolithography auxiliary film and a positive photoresist film in turn on a base substrate provided with a layer to be patterned and the limitation of claims 2-3.
Kim discloses a photo mask is positioned on the second photoresist film 106b and an  exposure process and a wet development process are then implemented to form a photoresist film pattern 106 in which a contact hole 10 has a critical dimension (CD1). (Para, 0016; Fig.3). Kim explains the inner sidewall of the photoresist film pattern 106 is patterned to have an almost vertical profile. (Para, 0016). Kim discloses i-line, KrF (248 nm), ArF (193 nm), EUV (157 nm), E-beam, X-ray, and the like are used as a photoresist in the exposure process. (Para, 0016). These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claims 1 where a patterning method comprises subjecting the photolithography auxiliary film and a positive photoresist film to a photolithography process to form a photolithography auxiliary layer pattern and a positive photoresist pattern, the limitation of claim 14 where a method for manufacturing an array substrate comprises subjecting the photolithography auxiliary film and a 
Kim discloses the process includes an RFP on the entire structure to cause flow of the first and second photoresist films 106a and 106b so they are flowed to form a second contact hole 20 having a critical dimension (CD2). (Para, 0017; Fig.4). Then Kim discloses an etch process using the photoresist film pattern 106 as an etch mask is implemented to pattern the lower film 104. (Para, 0018; Fig.5). Kim discloses the critical dimension of the lower film 104 becomes 0.13µm almost same to when the critical dimension (CD2) of the second contact hole 20 is 0.13µm in FIG. 4. (Para, 0018; Fig.5). These discloeus teach and/or suggest the limitation of claim 1 where a patterning method comprises patterning the layer to be patterned through the photolithography auxiliary layer pattern and the positive photoresist pattern, the limitation of claim 14 where a method for manufacturing an array substrate comprises patterning the layer to be patterned through the photolithography auxiliary layer pattern and the positive photoresist pattern and the limitation of claims 9 and 18. 
Still, the disclosures and illustrations of Kim fail to teach and/or suggest the limitation of claim 1 wherein a pattern method comprises UV irradiating the photolithography auxiliary layer pattern and the positive photoresist pattern, and then removing the photolithography auxiliary layer pattern and the positive photoresist pattern. However, the disclosures of Kim in view of the disclosures of Zhang provide such teachings. 
Zhang is directed to photoresist stripping method and apparatus. Zhang discloses the  photoresist stripping method includes: step1, providing a substrate with a photoresist layer waiting for stripping; step 2, irradiating the photoresist layer waiting for stripping with an ultraviolet light; step 3, stripping the photoresist on a surface of the substrate by using a stripper in a stripping tank; step 4, removing the stripper remained on the substrate by using an air knife in a buffer area after stripping the photoresist; and step 5, washing out the stripper remained on the substrate in a water washing tank after blowing the air knife. (Abstract; Figure 1). The 
It would have been obvious to one of ordinary skill in the art at the time of filing the present application to modify the teachings of Kim in view of Zhang because Kim and Zhang are related methods of photoresist patterning and Zhang provides a method of stripping photoresist after it is used for patterning which greatly reduces corrosion on the aluminum and IGZO generated during the photoresist stripping process, and the quality of the flat panel display or other device formed can be improved.
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang as applied to claims  1-4, 9, 11-12, 14 and 18 in paragraph 4 above, and further in view of Kikuchi (US 2016/0284559). 
The disclosures of Kim in view of Zhang as discussed above fail to teach and/or suggest the limitations of claims 5 and 15 wherein the photolithography auxiliary layer pattern comprises at least one material of spiropyran compounds, spirooxazine compounds, aziridine compounds, and bipyridine compounds, wherein R1 and R3 are independently propyl, butyl, amyl, hexyl, phenyl or an ether chain; R2 and R4 are independently carboxyl or hydroxyl. However, the disclosures of Kim and Zhang further in view of the disclosures of Kikuchi provides such teachings. 
Kikuchi is directed to a polymer for a resist underlayer film composition and discloses that as one compound of the underlayer film it may comprise the crosslinking agent aziridine. (Para, 0155). Kikuchi also discloses examples of the aziridine crosslinking agent that may be 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the disclosures of Kim and Zhang further in view of Kikuchi because similar to Kim and Zhang Kikuchi is also directed to photoresist patterning processes and Kikuchi provides a resist underlayer composition that will result in improved resist patterning precision. 
Allowable Subject Matter
Claims 7-8, 10, 13, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of Kim, Zhang and/or Kikuchi as discussed above fail to teach and/or suggest the limitations of claims 7-8, 10, 13, 17 and 19-20. Moreover, the prior art fails to provide other relevant discloeus which are properly combinable with Kim, Zhang and/or Kikuchi to teach to cure their deficiencies to teach and/or suggest the limitations of claims 7-8, 10, 13, 17 and 19-20. Therefore claims 7-8, 10, 13, 17 and 19-20 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899